Name: Council Decision (CFSP) 2019/1210 of 15 July 2019 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: civil law;  international affairs;  international trade;  European construction;  Asia and Oceania
 Date Published: 2019-07-17

 17.7.2019 EN Official Journal of the European Union L 191/9 COUNCIL DECISION (CFSP) 2019/1210 of 15 July 2019 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849 (1) concerning restrictive measures against the Democratic People's Republic of Korea. (2) In accordance with Article 36(2) of Decision (CFSP) 2016/849, the Council reviewed the list of designated persons and entities set out in Annexes II, III, V and VI to that Decision. (3) One person who was listed both in Annexes I and II should be removed from Annex II. The entry concerning one entity in Annex III should be updated. (4) Decision (CFSP) 2016/849 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annexes II and III to Decision (CFSP) 2016/849 are amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date following that of its publication in the Official Journal of the European Union. Done at Brussels, 15 July 2019. For the Council The President F. MOGHERINI (1) Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (OJ L 141, 28.5.2016, p. 79). ANNEX Decision (CFSP) 2016/849 is amended as follows: 1. In Annex II, Part I(A) (Persons) is amended as follows: (a) entry 30, concerning RI Pyong Chol (D.O.B. 1948), is removed; (b) the remaining entries are renumbered 1 to 27. 2. In Annex III, Part (B) (Entities), the entry for the following entity is replaced as follows: 3. Maritime Administrative Bureau a.k.a. North Korea Maritime Administration Bureau or Maritime Administration of DPR Korea Address: Ryonhwa-2Dong, Central District, Pyongyang, DPRK PO Box 416 Tel 850-2-18111 Ex 8059 Fax: 850 2 381 4410 email: mab@silibank.net.kp Website: www.ma.gov.kp 16.10.2017 The Maritime Administrative Bureau has assisted in the evasion of sanctions imposed by the United Nations Security Council including by renaming and re-registering assets of designated entities and providing false documentation to vessels subject to United Nations sanctions.